EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred Fressola on 3/18/2022.

The application has been amended as follows: 

Claim 1  (Currently amended)  A tension member comprising:
-	a straight shaft section having a cross-section size and comprising a plurality of carbon fibers that run in parallel to each other, and 
-	at least one loop made of carbon fiber-reinforced plastic, wherein the loop is formed from fiber ends of said plurality of carbon fibers of the straight shaft section by a first group of fiber ends turned over along the loop in a first turning direction with a second group of fiber ends turned over along the loop in a second turning direction, which is opposed to the first turning direction, and wherein some turned-over fiber ends of the first group of fiber ends end in a different distance from a vertex of the loop than other fiber ends of the first group of fiber ends and wherein some turned-over fiber ends of the second group of fiber ends end in a different distance from the vertex of the loop than other fiber ends of the second group of fiber ends, so that turned-over fiber ends of the first group of -over fiber end of the first group of fiber ends, and so that turned-over fiber ends of the second group of fiber ends, each end before a next turned-over fiber end of carbon fibers running approximately parallel to each other
outside a turning-over area of the carbon fibers approximately continuously decreases until it reaches the cross-section size of the straight shaft section; 
wherein the carbon fibers from the first group of fiber ends and the carbon fibers from the second group of fiber ends alternate respectively.

Claims 9-15 (Canceled)

Claim 16  (Currently amended)  The tension member according to claim 1, wherein the plurality of fibers are carbon fibers and comprise of glass fibers, aramid fibers, basalt fibers or 















Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Rubenstein (US 3111569), teaches a tension member comprising: a straight shaft section having a cross-section size and comprising a plurality of carbon fibers that run in parallel to each other, and at least one loop made of carbon fiber-reinforced plastic, wherein the loop is formed from said plurality of carbon fibers of the straight shaft section being turned over in a direction (Figs. 2-6, Col. 2: Lines 16-69, and Col. 6: Lines 36-41 and 66-74). 
Wackerle (US 4255087) teaches at least one loop made of fiber-reinforced plastic, wherein the loop is formed from alternating turned-over first group and second group of fiber ends.  Wackerle et al. further teaches that each of the fiber ends in each respective group end in a different distance from a vertex of the at least one loop (Abstract, Fig. 2, Col. 2: Lines 42 bridging over to Col. 3: Line 30).  
Neither of these references, alone or in combination with each other, teach nor suggest the structural features of alternating turned-over carbon fibers from the first and second group of fiber ends that result in having various fiber ends with different distances from a vertex of a loop, and a cross-section of the tension member having a respective number of carbon fibers running approximately parallel to each other outside a turning-over area of the carbon fibers approximately continuously decrease until it reaches a cross-section size of the straight shaft section. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785